     Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

LINDSEY PRYOR,                 )
                               )
          Plaintiff,           )
                               )            Civil Action No.:
v.                             )
                               )
PULMONARY & SLEEP              )
MEDICINE ASSOCIATES LLP,       )
                               )
          Defendant.           )
_______________________________/

      PLAINITFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

      Now comes the Plaintiff, Lindsey Pryor (hereinafter “Plaintiff” or “Pryor”),

and files her Complaint against the Defendant, Pulmonary & Sleep Medicine

Associates LLP (hereinafter “Defendant” or “PSMA”) and in support states as

follows:

                         NATURE OF THE CLAIMS

      1.     This is an action for monetary damages, pursuant to Title I of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.

(“ADA”) and to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq.

(“Title VII”).




                                        1
     Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 2 of 13




      2.       This is an action to redress Defendant’s unlawful employment practices

against Plaintiff, including Defendant’s unlawful discrimination, harassment, and

relation against Plaintiff because of her disability and race leading to her unlawful

termination.

                           JURISDICTION AND VENUE

      3.       This Court has jurisdiction of the claims herein pursuant to 28 U.S.C.

§§ 1331 and 1343, as this action involves federal questions regarding Plaintiff’s

rights under the ADA and Title VII.

      4.       Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because

a substantial part of the events or omissions giving rise to this action, including the

unlawful employment practices alleged herein occurred in this district.

                                       PARTIES

      5.       Plaintiff, Pryor, is a citizen of the United States, and is and was at all

times material, a resident of the State of Georgia, residing in Clayton County,

Georgia.

      6.       Defendant, PSMA, is a Domestic Limited Liability Limited Partnership

with its principal place of business in Stockbridge, Georgia.

      7.       Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.

                                            2
     Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 3 of 13




                           PROCEDURAL REQUIREMENTS

      8.      Plaintiff has complied with all statutory prerequisites to filing this

action.

      9.      On August 25, 2020, Plaintiff filed a claim with the Equal Employment

Opportunity Commission (“EEOC”), satisfying the requirements of 42 U.S.C. §

2000e-5(b) and (e).

      10.     Plaintiff’s EEOC charge was filed within one hundred and eighty days

after the alleged unlawful employment practices occurred.

      11.     On February 26, 2021, the EEOC issued to Plaintiff a Dismissal and

Notice of Rights.

      12.     This complaint was filed within ninety days of the issuance of the

EEOC’s Dismissal and Notice of Rights.

                           FACTUAL ALLEGATIONS
                  Allegations as to Disability-Based Discrimination

      13.     Plaintiff is a disabled female.

      14.     At all times material, Plaintiff suffered from tachycardia, anxiety and

depression.

      15.     Plaintiff’s disabilities impact her major life activities including but not

limited to sleeping and eating.


                                            3
     Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 4 of 13




       16.    Plaintiff was a full-time employee who regularly worked at least forty

(40) hours per week.

       17.    Plaintiff satisfactorily performed the duties and requirements of her job

position.

       18.    At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA. Plaintiff has an actual disability,

has a record of being disabled, and/or is perceived as being disabled by Defendant.

       19.    At all times material Defendant was on notice of Plaintiff’s disability

and specifically, Plaintiff’s supervisor Tara Trollinger was aware of Plaintiff’s

disability.

       20.    In July 2020, Plaintiff was out of work for approximately two days

due to an anxiety attack.

       21.    In mid-July Plaintiff’s anxiety again flared while she was at work and

Plaintiff was forced to go to the emergency room where doctors required her to be

out of work for approximately two days. During this time Plaintiff kept Defendant

apprised of her situation and provided medical notes.

       22.    Plaintiff advised Defendant she had an appointment for a stress test

scheduled on July 22, 2020.




                                           4
     Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 5 of 13




      23.    Following the July 22, 2020 appointment Plaintiff provided Defendant

a copy of the doctor’s note advising that she was to be out of work only until July

24, 2020.

      24.    Defendant refused to honor Plaintiff’s doctor note permitting Plaintiff

to return to work on July 24, 2020 and instead Barbara Boyd told Plaintiff if she

did not return to work on July 23, 2020 she would be terminated. Plaintiff had no

choice but to abide by her doctor’s orders.

      25.    Permitting Plaintiff one additional day of leave as a reasonable

accommodation would not have created an undue hardship for Defendant.

      26.    Defendant failed to engage in the interactive process with Plaintiff.

                     Allegations as to Race-Based Discrimination

      27.    Plaintiff identifies as African American and Hispanic.

      28.    Plaintiff was treated in a disparate manner due to her race including but

not limited to:

             a. when she was drawing blood on a patient and Cora (last name

                  unknown) (Caucasian) came into the treatment room specifically to

                  watch Plaintiff. This particular patient was dehydrated and thus it

                  was difficult to access the patient’s veins. Cora demanded to take

                  over but was also not able to complete the blood draw. By contrast,

                                          5
Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 6 of 13




         non-African American/Hispanic employees such as Tracy (last

         name unknown) who was a new hire was not treated in this manner.

      b. Plaintiff was inputting patient information into the computer system

         and Cora asked her briskly “what are you.” Trying to avoid any

         escalation Plaintiff responded “Black and Puerto Rican.” Cora then

         responded, “oh I have a black cousin.” This exchange has no place

         in the work environment and is discriminatory. Defendant attempts

         to downplay Cora’s comment but there is no question that it was

         intended to target, harass, rattle, and discriminate against Plaintiff.

      c. On at least one occasion Plaintiff and her African American

         colleagues were engaging in office small talk. Regina Plemons

         (Caucasian) directed the group to stop talking, which they did. Ms.

         Plemons then walked to the front desk and began office small talk

         with a group of Caucasian employees about cakes – a matter

         completely unrelated to any work matters.

      d. Further, Caucasian employees were more often than not assigned to

         work behind the desk, which is a much less laborious position than

         patient care including pulling patients back, getting X-rays,

         preforming spirometry, drawing blood, and giving injections all

                                   6
     Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 7 of 13




                 assisting the doctor – those tasks were assigned to African American

                 employees.

              Allegations as to Both Race and Disability Based Discrimination

      29.     Defendant terminated Plaintiff in part due to Plaintiff’s disability.

      30.     Defendant terminated Plaintiff in part to retaliate against Plaintiff for

requesting the reasonable accommodation of a brief medical leave.

      31.     Defendant terminated Plaintiff in part due to her race.

      32.     Defendant terminated Plaintiff in part to retaliate against Plaintiff for

engaging in protected activity.

      33.     Plaintiff has been damaged by Defendant’s illegal conduct.

      34.     Plaintiff has retained the services of undersigned counsel and has

agreed to pay counsel reasonable attorneys’ fees.

            Count I: Disability Discrimination/Failure to Accommodate
                               in Violation of the ADA

      35.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-26, 29-34 above.

      36.     At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA.

      37.     Plaintiff has an actual disability, has a record of being disabled, and/or

is perceived as being disabled by Defendant.
                                             7
      Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 8 of 13




          38.   Defendant is prohibited under the ADA from discriminating against

Plaintiff because of Plaintiff’s disability with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

          39.   Defendant violated the ADA by unlawfully terminating and

discriminating against Plaintiff based on Plaintiff’s disability.

          40.   Defendant intentionally discriminated against Plaintiff on the basis of

Plaintiff’s disability.

          41.   As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the ADA, Plaintiff has suffered and continues

to suffer, lost wages, lost benefits, as well as severe mental anguish and emotional

distress, including but not limited to depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which Plaintiff is entitled to an award of monetary damages and other

relief.

          42.   Defendant’s unlawful conduct in violation of the ADA is outrageous

and malicious, intended to injure Plaintiff, and has been done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.




                                            8
     Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 9 of 13




                  Count II: Retaliation in Violation of the ADA

      43.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-26, 29-34 above.

      44.    Plaintiff engaged in protected activity under the ADA on more than one

occasion while employed by Defendant.

      45.    Defendant engaged in intentional retaliation against Plaintiff for

Plaintiff’s participation in protected activity.

      46.    Defendant’s conduct violated the ADA.

      47.    Defendant intentionally retaliated against Plaintiff for engaging in

protected activity under the ADA.

      48.    Defendant’s conduct violates the ADA.

      49.    Defendant’s discriminatory conduct, in violation of the ADA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which Plaintiff is

entitled to damages.

      50.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling Plaintiff to compensatory damages.

      51.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling

Plaintiff to punitive damages.

                                            9
    Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 10 of 13




        Count III: Race Based Discrimination in Violation of Title VII

      52.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-12, 27-34 above.

      53.    At all times material, Defendant employed fifteen (15) or more

employees and qualified as an employer within the meaning of Title VII.

      54.    At all times relevant to this action, Plaintiff was in a protected category

under Title VII because of his race, African American.

      55.    During the course of Plaintiff’s employment with Defendant,

Defendant, by and through its agents and employees, discriminated against Plaintiff

in the terms, conditions and privileges of employment in various ways, in substantial

part because of his race in violation of Title VII.

      56.    Plaintiff has suffered and will continue to suffer a loss of earnings and

other employment benefits and job opportunities as a result of Defendant’s unlawful

employment practices.

      57.    As a direct and proximate result of Defendant’s willful, knowing and

intentional discrimination against Plaintiff, Plaintiff has suffered and will continue

to suffer pain, humiliation and emotional distress.

      58.    Plaintiff is entitled to general and compensatory damages.




                                           10
    Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 11 of 13




      59.    Defendant’s conduct was willful, wanton, malicious and done in

reckless disregard for the well-being of Plaintiff. Plaintiff is entitled to punitive or

exemplary damages.

                  Count IV: Retaliation in Violation of Title VII

      60.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-12, 27-34 above.

      61.    At all times material, Defendant employed fifteen (15) or more

employees and qualified as an employer within the meaning of Title VII.

      62.    Section 704(a) of Title VII prohibits employers from discriminating

against an employee “because he has opposed any practice made an unlawful

employment practice by this subchapter.” 42 U.S.C. §2000e-3(a).

      63.    During the course of Plaintiff’s employment with Defendant, Plaintiff

escalated his concerns regarding unfair treatment and/or favoritism toward non-

African American employees, specifically, about being overlooked for a promotion

in favor of a Caucasian employee.

      64.    As a result of Plaintiff’s complaint, Defendant, by and through its

agents and employees, took materially adverse actions against Plaintiff including,

but not limited to, terminating his employment.




                                           11
    Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 12 of 13




      65.    Defendant’s adverse actions were close in temporal proximity and

constitute retaliation under Title VII.

      66.    As a direct, legal and proximate result of Defendant’s retaliation,

Plaintiff has sustained and will continue to sustain, economic and emotional injuries.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back

             benefits found to be due and owing at the time of trial, front-pay,

             compensatory damages, including emotional distress damages, in the

             amount to be proved at trial, punitive damages, and prejudgment

             interest thereon;

      b)     Grant Plaintiff his costs and an award of reasonable attorneys’ fees

             (including expert witness fees); and

      c)     Award any other and further relief as this Court deems just and proper.

                                  JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.




                                          12
    Case 1:21-cv-02226-WMR-WEJ Document 1 Filed 05/27/21 Page 13 of 13




Dated: May 27, 2021         Respectfully Submitted:

                            /s/ Gary Martoccio
                            Gary Martoccio
                            Georgia Bar Number: 497511
                            Spielberger Law Group
                            4890 W. Kennedy Blvd., Ste. 950
                            Tampa, Florida 33609
                            T: (800) 965-1570
                            F: (866) 580-7499
                            Gary.Martoccio@spielbergerlawgroup.com

                            Counsel for Plaintiff

CERTIFICATION: The above-signed counsel hereby certifies that this document
was prepared in Times New Roman 14-point font and a 1.5 inch top margin in
accordance with LR 5.1B, N.D.Ga.




                                    13
